748 N.W.2d 568 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jarron Donti GEORGE, Defendant-Appellant.
Docket No. 135640. COA No. 271892.
Supreme Court of Michigan.
May 21, 2008.
On order of the Court, the application for leave to appeal the November 20, 2007 judgment of the Court of Appeals is considered, and pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Oakland Circuit Court for a new trial.